Citation Nr: 1111774	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

Plantar fasciitis of the Veteran's left foot did not have onset during his active service and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran seeks compensation benefits for disability due to a left foot condition.  In his January 2009 substantive appeal, he explained that he was treated during active military service, on May 17, 1966, for foot pain.  It is documented that the Veteran has an above the knee amputation of his right leg due to a post-service accident.  He stated in that January 2009 document that amputation did not affect the arch of his left foot, and contended that the left foot arch condition is the result of the condition that he had during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

In May 2006, VA afforded the Veteran an examination of his foot.  The examination report documents the Veteran's assertion that he had onset of pain in both feet with the footwear that he was issued during basic training, that three days into basic training he was evaluated at the podiatry department and provided with felt arch supports, and that the military never provided him with permanent orthotics.  

As to his current symptoms, the report documents the Veteran's report that he has limitation in standing with his left foot secondary to significant arch pain.  The examiner noted that the Veteran was an above the right knee amputee secondary to a 1979 hunting accident.  

Physical examination revealed normal topographic anatomy of the left foot with no visible evidence of hammertoe, arch foot, claw foot or other deformities.  While standing, the Veteran had a normal appearing arch.  Upon bearing weight he had a mild degree of flattening of the arch but not to the point of complete pes planus.  The impression from x-rays of the left foot was small calcaneal spurs.  The examiner diagnosed chronic plantar fasciitis of the Veteran's left foot.  

As to a nexus between the Veteran's chronic plantar fasciitis and service the examiner concluded that he could not offer a nexus opinion without resorting to mere speculation.  He explained this conclusion as follows:  

As a consequence of the prolonged period of time between active military service and the veteran's current claim, with the complication of the veteran's history of above-knee amputation of right lower extremity, which occurred in 1979, and his dependence upon prosthetics for his right leg since that time, it is not possible for this examiner to resolve the question of service-connection for the veteran's current left foot condition and lumbosacral spine condition without resorting to mere speculation.  

The Board finds this examination report to be adequate.  In arriving at this determination the Board has considered the direction provided by the U.S. Court of Appeals for Veterans Claims (Veterans Court) when it comes to medical opinions that conclude that a nexus cannot be determined without resort to mere speculation.  The Court has stated "[i]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion "  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Veterans Court explained as follows:  

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  

Id. at 390.  

The Veteran's Court also stated that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Finally, the Veteran's Court explained that VA "must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."" Id. (quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, the examiner sufficiently explained why he could not offer an opinion without resorting to mere speculation.  His explanation is logical and indicates to the Board that he had sufficient facts and data upon which to render the opinion.  The nature of those facts - amputation of the Veteran's right leg in 1979 and the foot pain as reported by the Veteran, are not facts that need any additional development.  The record does not contain additional information favorable to the Veteran's claim.  This is not a bald statement by the examiner but rather one that he explained.  The facts of the case are not such as to lend themselves to additional medical research.  

The Board has also considered the Veteran's opinion that his left foot condition is not the result of his amputation and his explanation that the effect of the amputation is that his left foot rolls outward but that the amputation does not affect his arch.  This opinion is not competent evidence because the issue addressed is too complex to lend itself to non-expert opinion evidence.  

The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding. Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer an etiology opinion rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's left foot plantar fasciitis is connected to any in-service symptoms, as opposed to the effect of his right leg amputation, is too complex for lay opinion evidence.  Given that the examiner, a medical professional, could not arrive at an opinion without resorting to mere speculation, it follows that a non-expert would likewise not be able to arrive at an opinion without resorting to mere speculation.  

As there is no competent opinion evidence linking the Veteran's left foot plantar fasciitis to his service, the Board must weigh what evidence favorable and unfavorable to the claim that there is of record in order to decide this appeal.  

First and most significantly, the Veteran's service treatment records and post-service treatment records are evidence against his claim.  To the extent that the Veteran contends that he had left foot symptoms during service and continuity of symptomatology since service the Board finds any such contentions to lack credibility.  This finding is not based solely on the lack of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  This is not a case where there is an absence of contemporaneous medical evidence.  The service treatment records, including the separation examination report are contemporaneous medical evidence.  

The Veteran entered active duty on May 12, 1966.  Service treatment records document that on May 17, 1966 the Veteran was seen at the Marine Corps Recruit Depot for pain of his right.  The only legible writing in this treatment notes are the words, pain, two instances of a circled capital letter "R," "3 days" and "7 days."  A report of medical examination for the purpose of release from active duty, dated in March 1968, documents a normal clinical evaluation of the Veteran's feet.  The service treatment records are therefore evidence against his claim because the records show that he did not have any left foot symptoms during service and that his feet were normal at separation from active service.  Significant weight is assigned to these records in this regard.  This is because there is a report of a right foot symptom during service but no report of left foot symptoms so it follows that if he did indeed have left foot problems he would have reported such, and because at separation from service is feet were examined and were normal.  The separation examination is medical evidence contemporaneous to the Veteran's service.  

The records received from "L.S.," D.O. also tend to show that the Veteran's left foot symptoms are unrelated to service and were not present until many years after service and after his right leg amputation.  In this regard, the Veteran reported numerous symptoms over the time period from 1989 through 2005 encompassed by Dr. L.S.'s records.  These do not include reports of left foot pain and do not include any reference to left foot symptoms going back to service.  

Importantly, this is not a case where there is an absence of reports of symptoms, including of the musculoskeletal system.  For example, in December 1992 he reported low back pain.  In February 1996, he reported, as to his extremities, only that he had occasional pain from his prostheses around his buttocks and Dr. L.S. provided objective physical findings, with regard to the Veteran's extremities and neurologic system, stating that he had an artificial right lower extremity and that deep tendon reflexes on the left appeared normal.  

Nor is there an absence of reports of his left lower extremity, just no reports of left foot symptoms.  For example, in November 2000 he reported that he had turned his left ankle when he got new shoes, that he drove his vehicle with his left foot and thought that if he wore the Ace splint at night would allow his ankle to heal.  In May 2001, he reported left knee pain.  In November and December 2002, he reported that he had left hip pain secondary to his right leg amputation.  

Based on the above, if the Veteran did have left foot symptoms since service, as he has alleged, the Board would expect to see at least one mention of his left foot symptoms among the reports of these other symptoms.  That the other symptoms are listed but not symptoms of his left foot (or a reference to service) tends to show that he did not have any such symptoms.  

Simply stated, the Board finds that the post-service treatment records provide particularly negative evidence against this claim, outweighing all evidence that supports this claim, including the Veteran's statements. 

Given that the Veteran reported right foot but not left foot symptoms during service, that his feet were normal at separation from service, and that although he reported numerous symptoms of his left lower extremity to Dr. L.S. in the 1990s and 2000s he did not report left foot symptoms, the Board finds that the evidence unfavorable to the claim outweighs the evidence favorable to the claim.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 as to all notice elements other than assignment of disability ratings and effective dates.  Although, notice as to these latter two elements was not provided until April 2007, after the initial adjudication by the RO, the timing error is harmless because service connection is not established and therefore no effective date or disability rating will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and all private treatment records identified by the Veteran.  An adequate examination (as explained in the "Service connection" section of the instant document) was afforded the Veteran in May 2006.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


